Case: 17-30677      Document: 00515293455         Page: 1    Date Filed: 01/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-30677                                FILED
                                  Summary Calendar                        January 31, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
GARY DANIEL RODGERS,

              Plaintiff - Appellant

v.

R. MCINTYRE, Deputy; JAMAL PERRIER, Deputy; J. BOUDOIN, Deputy;
NEWELL NORMAND, Sheriff,

              Defendants - Appellees



                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:15-CV-2642


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Gerry Daniel Rodgers appeals from the dismissal of his 42 U.S.C. § 1983
lawsuit. The district court entered final judgment in favor of defendants on
February 17, 2017. Rodgers’s deadline to file a notice of appeal was therefore
March 20, 2017. See 28 U.S.C. § 2107(a); FED. R. APP. P. 4(a)(1)(A). It was not
filed until September 26, 2017.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30677      Document: 00515293455     Page: 2   Date Filed: 01/31/2020


                                  No. 17-30677

      Timely filing of a notice of appeal “is both mandatory and jurisdictional.”
Colbert v. Brennan, 752 F.3d 412, 416 (5th Cir. 2014). Without a timely notice,
we lack jurisdiction over the appeal. Even though the Federal Rules direct that
“[a]n appeal . . . may be taken only by filing a notice of appeal with the district
clerk,” FED. R. APP. P. 3(a)(1), our Circuit has allowed “the timely filing of a
document[ ] which is the equivalent of a notice of appeal” to suffice, Stevens v.
Heard, 674 F.2d 320, 322 (5th Cir. 1982).
      At a minimum, a notice of appeal must (1) specify the party taking the
appeal; (2) identify the judgment being appealed; and (3) “name the court to
which the appeal is taken.” FED. R. APP. P. 3(c)(1). We are to “liberally
construe” these requirements, but “[t]his principle of liberal construction does
not . . . excuse noncompliance with the letter” of the Rule. Smith v. Barry, 502
U.S. 244, 248 (1992).
      Here, the only document that could arguably serve as the equivalent of
a timely notice of appeal is Rodgers’s “Motion and Order to Release Evidence,”
filed on March 6, 2017. That motion names Rodgers as the moving party, but
does not identify the judgment from which he intended to appeal, or the court
to which he planned on taking the appeal. It is not enough to satisfy “only one
of the three requirements of a notice of appeal.” Bailey v. Cain, 609 F.3d 763,
766 (5th Cir. 2010). The Motion and Order to Release Evidence therefore did
not serve as a timely notice, and we lack jurisdiction to hear Rodgers’s appeal.
Accordingly, the appeal is DISMISSED.




                                        2